%-HE        ,+ITORNEY                   GENERAL
                                            TEXAS



                                           July   11,   1957


Hon. Les Procter                     Opinion      No.   kfW-183.
Distrf  ct Attorney
Austin,   Texas                      Re:     Whether      a member of the State               High-
                                             way Patrol         would be eligible           for
                                             the,position           of parole     officer       un-
                                             der the Adult Probation               and Parole
                                             Law of 1957, Senate             Bill    154, Acts
                                             55th Leg.,         1957, Ch. 226, p* 466,
                                             assuming       ,that     such officer       resigned
                                             his position           as a State     Highway
                                             Patrolman        prior      to appofntment         as a
Dear    Sir:                                 parole      officer      LI

             You have presented        for our determfnatfon          the question
of whether     a member of the Texas Highway          Patrol,       in view of
Section    31 of S.B. 154, Acts 55th Leg.,           1957, Ch. 226, p. 466,
would be eligible       for appointment      as a parole      officer     under    such
a statute,     assuming    he resigned    his posf.tfon      as a highway       patrol-
man prior    to his appofntment        as such parole      offfcer.

                Section      31 reads       as fol.lows:

                 “No person        ,who is serving         as a sherfff,          deputy
        sheriff,       constable      9 deputy       constable,        city    police-
        man, Texas Ranger,             state      highway     patrolman,        or simi-
        lar law enforcement              officer,       or as a prosecutfng
        attorney,        assIstant       prcsenutfng         attorney       .or investf-
        gator     for a prosecutfn,g            attorney,        shall     act as a
        parole      officer      or be responsfble             for the supervfsion
        of persons         on paroleO1’

                 It is to be noted              that     throughout       Section      31 the pres-
ent tense        is ysed,       and the section              can be read,       “No person      who
is Lpresently/          servfu         as a D -. O State            hfghway     patrolman      D . .
shall      act Lpresently/           as a parol,e          officer     or be responsfble          for
the supervision           of persons         on parole.”            It is our interpretation
of this       section,      and we belfeve             ft to-be.the        intent      of the Leg-
islature,        that   the named officers                 should     not act At the same
m         as a parole       officer       under      this      law, and that       the situation
which      Section     31 prohfbfts           is the supervfsion             of persons       on pa-
role     by persons       then      serving       as law enforcement            officers.        Ac-
cordingly,         if the highway           patrol       officer      or sheriff,        or consta-
ble,      or any of the other             named officers            in Section       31 were to
Hon.    Les   Procter,     page   2    ('dW-183)


resign   his position   prior          to ~accepting       appointment  as a parole
officer,    we see no reason           why he should        not be able to serve
as such.

                  Accordingly,    It is our opinion       that     an officer     pres-
ently      serving     as a member of the Texas Highway Patrol                would be
eligible        for appointment     as a parole    officer       under   the provi-
sions     of 5.B. 154, Acts 55th Leg.,          1957, Ch. 226, p. 466, in
the event         he resigned   his position    with the Texas Highway Pa-
trol     prior     to his appointment      as a parole      officer..

                                           SUMMARY

                Sect ion       1 of S.B. 154, 4cts 55th Leg.,             1957,
        Ch. 226, p. 4 d 6, would not prohibit                then appointment
        of a member of the Texas Highway                Patrol     as a parole
        officer     under      such statute,     provided      such highway
        patrolman       resigned    his position       with the Highway
        Patrol    prior      to his appointment        as a parole      officer.

                                                    Very    truly   yours,

                                                    WILL WILSON




JM:wb

APPROVED:

CPINION ‘COMMITTEE

H. Grady Chandler,          Chairman
Marietta     McGregor      Payne
Wayland     C. Rivers,      Jr.
Roger    I. Daily

REVIEWED FOR THE ATTORNEY GENERAL
                               _-
BY:   Gee; P. Blackburn